IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-51057
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSÉ MANUEL SOTELO-GONZALEZ,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. SA-00-CR-135-ALL
                        --------------------
                           August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     José Manuel Sotelo-Gonzalez (“Sotelo”) challenges the

sentence he received following his guilty-plea conviction for

illegal reentry, in violation of 18 U.S.C. § 1326.     He argues

that his prior conviction for transporting aliens does not

constitute an aggravated-felony conviction for purposes of the

sixteen-level increase to his base offense level under U.S.S.G.

§ 2L1.2.   As Sotelo concedes, his argument is foreclosed by

United States v. Monjaras-Castaneda, 190 F.3d 326, 331 (5th Cir.

1999), cert. denied, 528 U.S. 1194 (2000), in which this court

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-51057
                                  -2-

determined that transporting aliens constitutes an aggravated

felony.   Sotelo states that he raises the argument only to

preserve the issue for Supreme Court review.

     In his second issue, Sotelo contends that his aggravated-

felony conviction for transporting aliens was an element of the

offense under 18 U.S.C. § 1326(b)(2) that should have been

charged in the indictment.    He concedes that this argument is

foreclosed by the Supreme Court’s decision in Almendarez-Torres

v. United States, 523 U.S. 224 (1998), but he again seeks to

preserve the issue for Supreme Court review, relying on Apprendi

v. New Jersey, 530 U.S. 466 (2000).

     Apprendi did not overrule Almendarez-Torres.    See Apprendi,
540 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).

Consequently, this argument likewise fails, and the district

court’s judgment is AFFIRMED.